DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-9, 11-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palenzuela (US Pub. No. 2017/0301179 A1) in view of Sugiyama (US Pub. No. 2010/0279760 A1).
As per claims 1 and 14, Palenzuela teaches a computer-implemented method for dynamic presentation of a slot outcome in a live casino game and computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a processing system, the one or more programs comprising instructions for performing the method (abstract and Figs. 17 and 20-21 teaches a combined live roulette game video feed and a slot game bonus outcome), wherein said method comprises capturing a video stream of a physical random number generation (Figs. 17 and 20-21 and paragraphs [0116], [0137], and [0145] see live roulette game video feed wherein image recognition (paragraph [0137]) determines the number outcome); performing, by one or more processors (paragraph [0145] second random number generation, see reels, in controlled by a processor and random number generator), a secondary random number generation (Figs. 20-21 and paragraphs [0145]-[0146] an additional random number generator is used to determine a bonus number represented by animated spinning reels); determining, by the one or more processors, a game state of said physical random number generation (paragraphs [0137] and [0145] data concerning the spinning of the wheel is determined including where the ball finally lands); and providing, by the one or more processors (Figs. 20-21 and paragraphs [0145]-[0146]), a graphical user interface comprising a visual representation of said video stream and said secondary random number generation (Figs. 17 and 20-21 and paragraph [0141]), wherein said visual representation is dynamically adapted to be highlighted, enlarged, and/or moved (paragraph [0144] view is moved to focus on the wheel spinning) based on said determined game state (paragraphs [0141] and [0145]-[0146] outcomes are displayed based on the results of the random generators and paragraph [0144] the focus is moved to the wheel based on the wheel and ball spinning).  Palenzuela does not teach a slot multiplier wherein the secondary random number generation returns a value pair comprising one value chosen from a predetermined set of values that said physical random number generation may return, and one value chosen from a set of multiplier values.  However, Palenzuela does teach a second random number generator using data from a physical random number generator to determine an additional outcome (Figs. 20-21 and paragraph [0145])  and Sugiyama does teach a slot game (abstract) comprising a random generated outcome (paragraph [0104]) wherein the outcome is presented by slot game reels (Figs. 4-7 and 22-24) wherein an outcome of the reels include a multiplier and additional outcome which modifies the multiplier (Figs. 22-24 and paragraphs [0194]-[0195]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Palenzuela with Sugiyama, since Palenzuela is modifiable to include well-known outcomes of slot machines such as multipliers thereby allowing the player to earn larger awards than normally from an outcome in a game, such as found in roulette, which increases excitement and to include additional outcomes which may affect the game such as modifications to a multiplier which will encourage further play as the players can view their multipliers increasing.
As per claims 2 and 15, Palenzuela teaches a method and media wherein said step of determining the game state comprises comparing a return value of said physical random number generation with a set of game conditions (paragraph [0144] ball stop position is determined and sent to the user).
As per claims 3 and 16, Palenzuela teaches a method and media wherein said step of determining the game state is performed by means of image recognition software applied to said captured video stream (paragraphs [0137] and [0145] data pertaining to the spinning wheel and ball position are determined via optical recognition from overhead cameras).
As per claims 4 and 17, Palenzuela teaches a method and media wherein said set of game conditions comprises game conditions for an inactive game state, a game in progress state, and an end state (paragraphs [0137] and [0145] from start of spin, during the spin, and to end of spin information is recognized).
As per claims 5 and 18, Palenzuela teaches a method and media wherein said end state comprises at least one win sub-state, at least one multiplied sub-state, and at least one bonus game sub-state (paragraph [0145] see at least ball stop position).
As per claim 7, Palenzuela teaches a method wherein said secondary random number generation moves between an inactive state, a outcome randomization in progress state, and a outcome return state (paragraph [0145] animation of spinning and then stopping reels are triggered during play).  Palenzuela does not teach a slot multiplier.  However, Sugiyama does teach a slot game (abstract) comprising a random generated outcome (paragraph [0104]) wherein the outcome is presented by slot game reels (Figs. 4-7 and 22-24) wherein an outcome of the reels include a multiplier and additional outcome which modifies the multiplier (Figs. 22-24 and paragraphs [0194]-[0195]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Palenzuela with Sugiyama, since Palenzuela is modifiable to include well-known outcomes of slot machines such as multipliers thereby allowing the player to earn larger awards than normally from an outcome in a game, such as found in roulette, which increases excitement.
As per claims 8 and 19, Palenzuela teaches a method and media wherein said secondary random number generation moves from an inactive state to a randomization in progress state when the determined game state changes from the inactive game state to the game in progress state (paragraph [0145] animation of spinning and then stopping reels are triggered during play such as when the primary random generator begins to spin and then stops when the end determination occurs).  Palenzuela does not teach a slot multiplier.  However, Sugiyama does teach a slot game (abstract) comprising a random generated outcome (paragraph [0104]) wherein the outcome is presented by slot game reels (Figs. 4-7 and 22-24) wherein an outcome of the reels include a multiplier and additional outcome which modifies the multiplier (Figs. 22-24 and paragraphs [0194]-[0195]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Palenzuela with Sugiyama, since Palenzuela is modifiable to include well-known outcomes of slot machines such as multipliers thereby allowing the player to earn larger awards than normally from an outcome in a game, such as found in roulette, which increases excitement.
As per claim 9, Palenzuela teaches a method wherein said secondary random number generation moves from the randomization in progress state to a return state when the determined game state changes from the game in progress state to the end state (paragraph [0145] animation of spinning and then stopping reels are triggered during play such as when the primary random generator begins to spin and then stops when the end determination occurs).  Palenzuela does not teach a slot multiplier.  However, Sugiyama does teach a slot game (abstract) comprising a random generated outcome (paragraph [0104]) wherein the outcome is presented by slot game reels (Figs. 4-7 and 22-24) wherein an outcome of the reels include a multiplier and additional outcome which modifies the multiplier (Figs. 22-24 and paragraphs [0194]-[0195]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Palenzuela with Sugiyama, since Palenzuela is modifiable to include well-known outcomes of slot machines such as multipliers thereby allowing the player to earn larger awards than normally from an outcome in a game, such as found in roulette, which increases excitement.
As per claim 11, Palenzuela teaches a method wherein capturing the video stream of the physical random number generation comprise capturing video of kinetic energy being imparted to a means for physical random number generation (paragraph [0145] see spin of a roulette wheel with a ball including a speed with examiner recognizing that a roulette wheel is spun via force applied and a ball is dropped, see paragraph [0126]), onto it and video is captured during the spin with Fig. 11 showing a live video feed and the prompt to spin being presented at the same time).
As per claim 12, Palenzuela teaches a method wherein said step of capturing the video stream of the physical random number generation comprises waiting until said means for physical random number generation comes to a rest (paragraph [0145] see stop position) before stopping the video stream (paragraph [0144] stream is provided until stopping “The video stream window 602 (FIG. 5) may then switch to a view of the roulette wheel as it spins and until it stops”).
As per claim 13, Palenzuela teaches a method wherein said means for physical random number generation include roulette wheels, vertical roulette wheels, dice, and/or slot machines (paragraph [0145] see roulette).
As per claim 21, Palenzuela does not teach a media wherein the secondary random number generation moves between an inactive state, a multiplier randomization in progress state, and a multiplier return state.  However, Palenzuela does teach a second random number generator using data from a physical random number generator to determine an additional outcome wherein the states include a inactive state moving to random determination and finally an outcome returned (Figs. 20-21 and paragraph [0145] see from start of spin, to random determination, and finally outcome)  and Sugiyama does teach a slot game (abstract) comprising a random generated outcome (paragraph [0104]) wherein the outcome is presented by slot game reels (Figs. 4-7 and 22-24) wherein an outcome of the reels include a multiplier and additional outcome which modifies the multiplier (Figs. 22-24 and paragraphs [0194]-[0195]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Palenzuela with Sugiyama, since Palenzuela is modifiable to include well-known outcomes of slot machines such as multipliers thereby allowing the player to earn larger awards than normally from an outcome in a game, such as found in roulette, which increases excitement and to include additional outcomes which may affect the game such as modifications to a multiplier which will encourage further play as the players can view their multipliers increasing.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palenzuela (US Pub. No. 2017/0301179 A1) and Sugiyama (US Pub. No. 2010/0279760 A1) in view of Kido (US Pub. No. 2010/0124966 A1).
As per claims 10 and 20, Palenzuela does not teach a method or media wherein said method further comprises estimating time remaining until said physical random number generation moves from the game in progress state to the end state.  However, Kido teaches a roulette game (abstract) comprising a time estimation unit which estimates when the roulette game goes from a spinning state to a ball falling state in order to control when to stop bets (paragraphs [0123]-[0124], [0157]-[0158], [0160], and [0166]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Palenzuela with Sugiyama and Kido, since by including a means to estimate when the wheel goes from one state, spin, to another state, ball falling, the game is better able to control when betting ends thereby allowing the maximum amount of time for wagering before players would have an unfair advantage.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. Applicant argues that amended claims 1 and 14 overcomes the previous combination of prior arts of Palenzuela in view of Sugiyama since Sugiyama fails to teach the random feature of determining a multiplier outcome.  Specifically applicant argues that the multiplier is determined via symbols presented.  Examiner cites to at least paragraph [0104] of Sugiyama wherein the symbols presented is a random determination and therefore determining a multiplier based on the symbols would be part of a random determination.  Therefore examiner respectfully disagrees that applicant’s amendment overcomes the current combination of prior arts.  As per the GUI modification claim amendment examiner cites to paragraph [0144] of Palenzuela indicated in above rejections showing a stream view is moved to the spinning wheel thereby highlighting the wheel and the eventually produced outcome.  Therefore the current rejection is maintained.
As per 101 applicant has not provided arguments that claim amendments overcome the 101 rejection however examiner has reviewed and determined the claims amendments overcome the prior rejection.  Specifically while a game is carried out and a win is determined the claims are directed to the system and method to support carrying out the game and not determining any wins to be provided to a player or obligations.  Specifically no indication is provided a player is asked to make a wager or is paid out by the system.  For example the system could be carried out without any money being exchanged as per the current limitations.  As per the mental process examiner recognizes that further clarification is provided which ties the system to both a visual processing and capturing of a live physical random number generator and a processor based second random number generator in combination with a GUI which acts in accordance with the determinations.  While individual elements could be performed as a mental process the combination would not be.  Therefore this raises above a mental process since the system would not be reasonably carried out purely in the mind or be a generic system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	7/22/2022